DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“208” as mentioned in [0038] (the examiner notes that this appears to be a typo and should read “207” instead
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both “motor drive architecture” as mentioned in [0041] and “electric motor” as mentioned in [0042].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-9, 11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mao (US 20220069685 A1).
Regarding claim 1, Mao teaches 

    PNG
    media_image1.png
    450
    563
    media_image1.png
    Greyscale

An electric motor (Fig. 3, 300) (“The motor 300 comprises a first rotor 102A, a second rotor 102B, the stator core 120 and a plurality of stator windings 308 formed in the stator core 120”, [0045]), comprising: 
inner (Fig. 3, 102A) and outer (Fig. 3, 102B) rotors; and 
a stator (Fig. 1, 100) supportive of back iron (Fig. 3, yoke 106 of core 120) (“The yoke 106 and the teeth 105A, 105B form the core 120 of the stator. The core is made of a magnetic material such as a silicon steel laminate, a ferrite, an iron powder or a magnetic compound through a process such as punching, cutting, milling, casting, molding, printing, plating, pressing, baking, depositing etc”, [0049]) 
radially interposed between the inner and outer rotors (Fig. 3, 120 radially between 102A and 102B) and 
a winding structure (Fig. 3, 308) comprising: first phase coils (Fig. 3, coils 308 around inner tooth 105A) radially interposed between the inner rotor and a first side (Fig. 3, radially inner side of 106) of the back iron, the first phase coils extending axially along the first side of the back iron (see Fig. 1, for the axial extension of the coils across stator core 120); 

    PNG
    media_image2.png
    467
    571
    media_image2.png
    Greyscale

second phase coils (Fig. 3, coils 308 around outer tooth 105B) radially interposed between a second side (Fig. 3, radial outer side of 106) of the back iron and the outer rotor, the second phase coils extending axially along the second side of the back iron (see Fig. 1, for the axial extension of the coils across stator core 120); and 

    PNG
    media_image3.png
    591
    715
    media_image3.png
    Greyscale

end windings (Fig. 9, 122A) (“The inactive portion of the stator windings, which doesn't contribute to the energy transfer directly and only serves as a connection means for the active portion, is usually called end windings, and is shown as 122A and 122B”, [0042]) respectively extending radially between corresponding ones of the first and second phase coils.
Regarding claim 2, Mao teaches the electric motor according to claim 1.
Mao further teaches wherein the winding structure generates a decoupled flux pattern between respective flux patterns of the inner and outer rotors when current is applied to the first and second phase coils and the end windings 
(“The airgap length g1 and g2 can be designed to have different values according to system needs, and such values can be configured to adjust the relative strength of magnetic flux in, and thus the relative power and torque split between, the first submotor and the second submotor (i.e. between the first rotor and the second rotor). There are many ways to achieve this. For example, the currents of conductors in the first slots can be arranged to have the same amplitude, frequency and angles as the currents of conductors in the corresponding second slots. If the conductors in first slots and second slots form different windings, this can be achieved through proper control of winding currents”, [0046]) (i.e. Mao broadly teaches changing the flux pattern based on the winding structure) 
(“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]) (i.e. Mao is teaching an angular shift in the winding structure to decouple the pulsating torque components which is part of the flux as the flux is what causes torque in an electric motor). 
Regarding claim 4, Mao teaches the electric motor according to claim 1. 
Mao further teaches wherein at least one of the inner rotor is circumferentially shifted with respect to the outer rotor, and the first phase coils are circumferentially shifted with respect to the second phase coils (“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]).
Regarding claim 6, Mao teaches the electric motor according to claim 1.
Mao further teaches wherein the inner and outer rotors each have at least one or more of a same or a different one of a surface permanent magnet (SPM) formation, an internal permanent magnet (IPM) formation and a spoke formation (“The outputs of some or all the rotors in FIG. 14 can be coupled through optional mechanical coupling devices 1309A and/or 1309B. These mechanically coupled rotors have to be all of synchronous type or asynchronous type. However, different synchronous topologies, such as switching reluctance, synchronous reluctance, IPM, SPM, and wound synchronous etc. can be mixed and used in combination”, [0066]).
Regarding claim 7, Mao teaches the electric motor according to claim 1. 
Mao further teaches wherein the first and second phase coils are each provided with three phases, an odd number of phases greater than three or a multiple of three phases (“FIG. 11 shows an exemplary winding (coil) arrangement of a 36 slot motor in accordance with various embodiments of the present disclosure. Designators S1, S2 etc. represent slot pairs. For example, S1 represents both S1B and S1T. As an example, there are two coils in each slot (or each slot pair), which may belong to the same phase or different phases. FIG. 11 shows nine phases labeled from A through I”, [0061]) (note that 9 is both a multiple of 3 and an odd number).
Regarding claim 8, Mao teaches an electric motor (Fig. 3, 300), comprising: an inner rotor (Fig. 3, 102A) comprising circumferentially arranged magnets (“The outputs of some or all the rotors in FIG. 14 can be coupled through optional mechanical coupling devices 1309A and/or 1309B. These mechanically coupled rotors have to be all of synchronous type or asynchronous type. However, different synchronous topologies, such as switching reluctance, synchronous reluctance, IPM, SPM, and wound synchronous etc. can be mixed and used in combination”, [0066]);
 an outer rotor (Fig. 3, 102B) comprising circumferentially arranged magnets (see previous quote from [0066]); and 
a stator (Fig. 1, 100) supportive of back iron (Fig. 3, 106) radially interposed between the inner and outer rotors (Fig. 3, 106 is radially between 102A and 102B) and 
a winding structure (Fig. 3, 308) comprising: first phase coils (Fig. 3, coils 308 around inner tooth 105A) radially interposed between the inner rotor and a first side (Fig. 3, radially inner side of 106) of the back iron, the first phase coils extending axially along the first side of the back iron (see Fig. 1, for the axial extension of the coils across stator core 120); 
second phase coils (Fig. 3, coils 308 around outer tooth 105B) radially interposed between a second side (Fig. 3, radial outer side of 106) of the back iron and the outer rotor, the second phase coils extending axially along the second side of the back iron (see Fig. 1, for the axial extension of the coils across stator core 120); and 
end windings (Fig. 9, 122A) (“The inactive portion of the stator windings, which doesn't contribute to the energy transfer directly and only serves as a connection means for the active portion, is usually called end windings, and is shown as 122A and 122B”, [0042]) respectively extending radially between corresponding ones of the first and second phase coils.
	Regarding claim 9, Mao teaches the electric motor according to claim 8. 
Mao further teaches wherein the winding structure generates a decoupled flux pattern between respective flux patterns of the inner and outer rotors when current is applied to the first and second phase coils and the end windings 
(“The airgap length g1 and g2 can be designed to have different values according to system needs, and such values can be configured to adjust the relative strength of magnetic flux in, and thus the relative power and torque split between, the first submotor and the second submotor (i.e. between the first rotor and the second rotor). There are many ways to achieve this. For example, the currents of conductors in the first slots can be arranged to have the same amplitude, frequency and angles as the currents of conductors in the corresponding second slots. If the conductors in first slots and second slots form different windings, this can be achieved through proper control of winding currents”, [0046]) (i.e. Mao broadly teaches changing the flux pattern based on the winding structure) 
(“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]) (i.e. Mao is teaching an angular shift in the winding structure to decouple the pulsating torque components which is part of the flux as the flux is what causes torque in an electric motor).
	Regarding claim 11, Mao teaches the electric motor according to claim 8. 
Mao further teaches wherein at least one of the inner rotor is circumferentially shifted with respect to the outer rotor, and the first phase coils are circumferentially shifted with respect to the second phase coils (“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]).
Regarding claim 13, Mao teaches the electric motor according to claim 8.
Mao further teaches wherein the inner and outer rotors each have at least one or more of a same or a different one of a surface permanent magnet (SPM) formation, an internal permanent magnet (IPM) formation and a spoke formation (“The outputs of some or all the rotors in FIG. 14 can be coupled through optional mechanical coupling devices 1309A and/or 1309B. These mechanically coupled rotors have to be all of synchronous type or asynchronous type. However, different synchronous topologies, such as switching reluctance, synchronous reluctance, IPM, SPM, and wound synchronous etc. can be mixed and used in combination”, [0066]).
Regarding claim 14, Mao teaches the electric motor according to claim 8. 
Mao further teaches wherein the first and second phase coils are each provided with three phases, an odd number of phases greater than three or a multiple of three phases (“FIG. 11 shows an exemplary winding (coil) arrangement of a 36 slot motor in accordance with various embodiments of the present disclosure. Designators S1, S2 etc. represent slot pairs. For example, S1 represents both S1B and S1T. As an example, there are two coils in each slot (or each slot pair), which may belong to the same phase or different phases. FIG. 11 shows nine phases labeled from A through I”, [0061]) (note that 9 is both a multiple of 3 and an odd number).
Regarding claim 15, Mao teaches an electric motor (Fig. 3, 300), comprising: an inner rotor (Fig. 3, 102A) comprising circumferentially arranged magnets (“The outputs of some or all the rotors in FIG. 14 can be coupled through optional mechanical coupling devices 1309A and/or 1309B. These mechanically coupled rotors have to be all of synchronous type or asynchronous type. However, different synchronous topologies, such as switching reluctance, synchronous reluctance, IPM, SPM, and wound synchronous etc. can be mixed and used in combination”, [0066]); 
an outer rotor (Fig. 3, 102B) comprising circumferentially arranged magnets (see quote from [0066] above); and 
a stator (Fig. 1, 100) supportive of back iron (Fig. 3, 106) radially interposed between the inner and outer rotors (Fig. 3, 106 is radially between 102A and 102B) and a winding structure (Fig. 3, 308) comprising: first phase coils (Fig. 3, coils 308 around inner tooth 105A) radially interposed between the inner rotor and a first side of the back iron, the first phase coils extending axially along the first side of the back iron (see Fig. 1, for coils axially extending along 120); 

    PNG
    media_image4.png
    472
    491
    media_image4.png
    Greyscale

first insulators (Fig. 4, 420 surrounding 105A) (“There may be an insulation layer 420 between the different conductors, between different layers, or between a conductor and the core of the stator if the conductor needs to withstand a relatively high voltage”, [0050]) circumferentially interleaved with the first phase coils; 
second phase coils (Fig. 3, coils 308 around outer tooth 105B) radially interposed between a second side of the back iron and the outer rotor, the second phase coils extending axially along the second side of the back iron (see Fig. 1, for coils axially extending along 120); 
second insulators (Fig. 4, 420 surrounding 105B) circumferentially interleaved with the second phase coils; and 
end windings (Fig. 3, 122A) respectively extending radially between corresponding ones of the first and second phase coils. 
Regarding claim 16, Mao teaches the electric motor according to claim 15. 
Mao further teaches wherein the winding structure generates a decoupled flux pattern between respective flux patterns of the inner and outer rotors when current is applied to the first and second phase coils and the end windings 
(“The airgap length g1 and g2 can be designed to have different values according to system needs, and such values can be configured to adjust the relative strength of magnetic flux in, and thus the relative power and torque split between, the first submotor and the second submotor (i.e. between the first rotor and the second rotor). There are many ways to achieve this. For example, the currents of conductors in the first slots can be arranged to have the same amplitude, frequency and angles as the currents of conductors in the corresponding second slots. If the conductors in first slots and second slots form different windings, this can be achieved through proper control of winding currents”, [0046]) (i.e. Mao broadly teaches changing the flux pattern based on the winding structure) 
(“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]) (i.e. Mao is teaching an angular shift in the winding structure to decouple the pulsating torque components which is part of the flux as the flux is what causes torque in an electric motor).
Regarding claim 18, Mao teaches the electric motor according to claim 15.
Mao further teaches wherein at least one of the inner rotor is circumferentially shifted with respect to the outer rotor, and the first phase coils are circumferentially shifted with respect to the second phase coils (“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]).
Regarding claim 20, Mao teaches the electric motor according to claim 15.
Mao further teaches wherein the inner and outer rotors each have at least one or more of a same or a different one of a surface permanent magnet (SPM) formation, an internal permanent magnet (IPM) formation and a spoke formation (“The outputs of some or all the rotors in FIG. 14 can be coupled through optional mechanical coupling devices 1309A and/or 1309B. These mechanically coupled rotors have to be all of synchronous type or asynchronous type. However, different synchronous topologies, such as switching reluctance, synchronous reluctance, IPM, SPM, and wound synchronous etc. can be mixed and used in combination”, [0066]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Gery et al. (US 20160126794 A1, hereinafter “Gery”).
Regarding claim 3, Mao teaches the electric motor according to claim 1.
Mao does not teach wherein circumferentially arranged magnets of the inner and outer rotors are arranged in a Halbach array.

    PNG
    media_image5.png
    230
    513
    media_image5.png
    Greyscale

Gery teaches an electric motor wherein circumferentially arranged magnets of the inner (Fig. 5, 42) and outer (Fig. 5, 40) rotors are arranged in a Halbach array (“The magnets may be arranged as Halbach arrays. Magnets and LSWs are arranged concentrically with an air gap therebetween”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotors of Mao to have magnets arranged in Halbach arrays as taught by Gery. 
This would have the benefit of making a more powerful motor (“An embodiment which combines high metal density in the LSWs and at least one Halbach magnet array results in a very significant motor torque and power increase per unit weight and size”, [0078]). 
Regarding claim 10, Mao teaches the electric motor according to claim 8.
Mao does not teach wherein circumferentially arranged magnets of the inner and outer rotors are arranged in a Halbach array.
Gery teaches an electric motor wherein circumferentially arranged magnets of the inner (Fig. 5, 42) and outer (Fig. 5, 40) rotors are arranged in a Halbach array (“The magnets may be arranged as Halbach arrays. Magnets and LSWs are arranged concentrically with an air gap therebetween”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotors of Mao to have magnets arranged in Halbach arrays as taught by Gery. 
This would have the benefit of making a more powerful motor (“An embodiment which combines high metal density in the LSWs and at least one Halbach magnet array results in a very significant motor torque and power increase per unit weight and size”, [0078]). 
Regarding claim 17, Mao teaches the electric motor according to claim 15.
Mao does not teach wherein circumferentially arranged magnets of the inner and outer rotors are arranged in a Halbach array.

    PNG
    media_image5.png
    230
    513
    media_image5.png
    Greyscale

Gery teaches an electric motor wherein circumferentially arranged magnets of the inner (Fig. 5, 42) and outer (Fig. 5, 40) rotors are arranged in a Halbach array (“The magnets may be arranged as Halbach arrays. Magnets and LSWs are arranged concentrically with an air gap therebetween”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotors of Mao to have magnets arranged in Halbach arrays as taught by Gery. 
This would have the benefit of making a more powerful motor (“An embodiment which combines high metal density in the LSWs and at least one Halbach magnet array results in a very significant motor torque and power increase per unit weight and size”, [0078]). 
Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Fu et al. (US 20120212085 A1).
Regarding claim 5, Mao teaches the electric motor according to claim 1. 
Mao further teaches wherein: the stator is formed to define axially extending cooling channels (“Cooling apparatus, such as cooling channels, thermal pipes or cooling fans, may be attached to a stator coil. As an example, in FIG. 5 the round shape 506 inside the winding illustrates a cooling feature, which can be a thermal pipe, a hole to be filled with cooling liquid, or a pipe filled with cooling liquid etc. Of course, cooling features may be applied to the stator or rotor core if needed”, [0052]), and 
the stator comprises an axially extending member (Fig. 1, 120) with a magnetic tip disposed between the first and second phase coils (Fig. 3, part of 106 between the two phase coils 308) (The core is made of a magnetic material such as a silicon steel laminate, a ferrite, an iron powder or a magnetic compound through a process such as punching, cutting, milling, casting, molding, printing, plating, pressing, baking, depositing etc”, [0049]).
	Mao does not teach the tip being made of a soft magnetic composite.
Fu teaches an electric motor with a stator made of a soft magnetic compound (“The manufacture process of AFMM is much simpler than that of the radial-flux-modulated motor (RFMM). Both the iron segments 206 and the stator 208 are made from soft magnetic compound (SMC) materials in modular structures and can be assembled easily”, [0032])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator of Mao to be made of a soft magnetic compound as taught by Fu.
	This would have the advantage of further simplifying the manufacturing process (see quote above from [0032] of Fu). 
Regarding claim 12, Mao teaches the electric motor according to claim 8. 
Mao further teaches wherein: the stator is formed to define axially extending cooling channels (“Cooling apparatus, such as cooling channels, thermal pipes or cooling fans, may be attached to a stator coil. As an example, in FIG. 5 the round shape 506 inside the winding illustrates a cooling feature, which can be a thermal pipe, a hole to be filled with cooling liquid, or a pipe filled with cooling liquid etc. Of course, cooling features may be applied to the stator or rotor core if needed”, [0052]), and 
the stator comprises an axially extending member (Fig. 1, 120) with a magnetic tip disposed between the first and second phase coils (Fig. 3, part of 106 between the two phase coils 308) (The core is made of a magnetic material such as a silicon steel laminate, a ferrite, an iron powder or a magnetic compound through a process such as punching, cutting, milling, casting, molding, printing, plating, pressing, baking, depositing etc”, [0049]).
	Mao does not teach the tip being made of a soft magnetic composite.
	Fu teaches an electric motor with a stator made of a soft magnetic compound (“The manufacture process of AFMM is much simpler than that of the radial-flux-modulated motor (RFMM). Both the iron segments 206 and the stator 208 are made from soft magnetic compound (SMC) materials in modular structures and can be assembled easily”, [0032])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator of Mao to be made of a soft magnetic compound as taught by Fu.
	This would have the advantage of further simplifying the manufacturing process (see quote above from [0032] of Fu). 
Regarding claim 19, Mao teaches the electric motor according to claim 15. 
Mao further teaches wherein: the stator is formed to define axially extending cooling channels (“Cooling apparatus, such as cooling channels, thermal pipes or cooling fans, may be attached to a stator coil. As an example, in FIG. 5 the round shape 506 inside the winding illustrates a cooling feature, which can be a thermal pipe, a hole to be filled with cooling liquid, or a pipe filled with cooling liquid etc. Of course, cooling features may be applied to the stator or rotor core if needed”, [0052]), and 
the stator comprises an axially extending member (Fig. 1, 120) with a magnetic tip disposed between the first and second phase coils (Fig. 3, part of 106 between the two phase coils 308) (The core is made of a magnetic material such as a silicon steel laminate, a ferrite, an iron powder or a magnetic compound through a process such as punching, cutting, milling, casting, molding, printing, plating, pressing, baking, depositing etc”, [0049]).
	Mao does not teach the tip being made of a soft magnetic composite.
	Fu teaches an electric motor with a stator made of a soft magnetic compound (“The manufacture process of AFMM is much simpler than that of the radial-flux-modulated motor (RFMM). Both the iron segments 206 and the stator 208 are made from soft magnetic compound (SMC) materials in modular structures and can be assembled easily”, [0032])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator of Mao to be made of a soft magnetic compound as taught by Fu.
	This would have the advantage of further simplifying the manufacturing process (see quote above from [0032] of Fu). 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (CN 111082622 A) teaches a double-rotor electric motor that decouples the flux between the outer windings and the outer rotor from that between the inner windings and inner rotor (“A decoupling dual-rotor alternating pole permanent magnet motor includes an inner rotor, an outer rotor and a plurality of modular stators, all the modular stators are sequentially spliced to form a complete stator, the stator is located between the inner rotor and the outer rotor and is respectively connected with the inner rotor and the outer rotor”, [0008]) (“The invention solves the problem of electromagnetic coupling between the inner and outer stator windings of the permanent magnet motor with dual rotors and dual mechanical ports, improves the output torque quality of the motor when the motor is in electric operation, and improves the output power quality when the motor is in power generation operation”, [0020]). 
	Takahashi (US 20200395878 A1) teaches insulation (Fig. 10, 56) interleaved between coils (Fig. 5, 81) of a stator.

    PNG
    media_image6.png
    316
    434
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834